Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. It is noted that Cite No. 1-6 under Foreign Patent Documents and Cite No. 1-3 under Non-Patent Literature Documents have been considered after reviewing the parent application 16/979,806.

Claim Objections
Claims 2-9 and 11-12 are objected to because of the following informalities: 
Claims 2-9 in line 1 respectively recites “A tube coupling component” and should be “[[A]] The tube coupling component”. 
Claim 4 in lines 2-5 recites “the first interior pipe and the second exterior pipe…said second interior pipe and said second exterior pipe” and should be “the  of the first end fitting and the second end fitting…said  of the first end fitting and the second end fitting” since only the first end fitting and the second end fitting includes ribs or struts as shown in the applicant’s drawings in Fig. 6 at 47. 
Claim 6 in line 2 recites “the first tube coupling component” and should be “the 
Claim 7 in lines 2-3 recites “the first tube coupling component” and should be “the 
Claims 11-12 in line 1 respectively recite “A tube coupling system” and should be “[[A]] The tube coupling system”. 
Claim 12 in line 1 recites “to claim 11 wherein” and should include a comma to recite “to claim 11, wherein”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 5-6, 8-9, and 11-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 in lines 6-13 recites “the first interior pipe…inside the concentric first exterior pipe…the second interior pipe” which is unclear because a second interior pipe was not previously recited, lacks antecedent basis, and unclear if “the first interior pipe” is referring to the interior pipe of claim 1 or “the second interior pipe” is referring to the interior pipe of claim 1. Further, claim 1 previously recited “an interior pipe that extends axially inside an exterior pipe…are concentric” which one would question if “the first interior pipe…the concentric first exterior pipe” is referring to the same pipes of claim 1. For examination purposes, the limitations of claim 2 will be interpreted as “the  and as a second interior pipe and the exterior pipe as a second exterior pipe” since claim 1 previously includes an interior pipe extending concentrically inside an exterior pipe and the first end fitting 33 and the second end fitting 34 as shown in Figs. 3-4 only have one set of an interior pipe 31 and exterior pipe 32. 
Claim 3 in lines 2-3 recites “the second interior pipe…the second exterior pipe” which is unclear if claim 3 was intended to depend from claim 2 that recites the second interior and exterior pipes or refers to the interior and exterior pipe of claim 1 when the “or” condition includes the first and second end fittings. For examination purposes, claim 3 will be interpreted as depending from claim 1 and the second interior and exterior pipes will be interpreted as the same interior and exterior pipe of claim 1 when the condition includes the first and the second end fittings.
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the limitation following “preferably” will be interpreted as being included as part of the claim.
Claim 5 in lines 2-3 recites “the second end fitting and the male coupling part” which is unclear because the tube coupling component of claim 1 is limited to only the male and female coupling parts or the first and second end fittings but not both. Therefore, it is unclear if claim 5 intends to include both the male and female coupling parts and the first and second end fittings or only one. For examination purposes, claim 5 will be interpreted as including both the male and female coupling parts and the first and second end fittings.
The term “substantially” in claim 6 in line 3 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear how much more or less a funnel-shape would still be considered “substantially a funnel-shape”. Further, the tube coupling 4 as described in the specification on page 11, lines 19-20, as having a funnel-shape shown in Fig. 6 does not appear to be substantially or mostly a funnel-shape but rather the female coupling part has a wider section than the male coupling part. For examination purposes, the limitation will be interpreted as the female coupling part has a wider section than the male coupling part.
Claim 8 in lines 2-5 recites “the female coupling part…has an internal diameter corresponding to at least…the first end fitting of the second tube coupling component” which is unclear if claim 8 requires both the first coupling component and the second coupling component since claim 2 from which claim 8 depends from recites the first coupling component or the second coupling component but not both. For examination purposes, claim 8 will be interpreted as requiring both the first coupling component and the second coupling component.
Claim 9 in line 2 recites “the first exterior pipe section” which is unclear if claim 9 was intended to initially introduce a first exterior pipe section or depend from claim 7 that initially introduces a first exterior pipe section. For examination purposes, the limitation will be interpreted as “an exterior pipe section”.
	Claim 11 in lines 2 and 13 recites “shape of a basket” and “the basket-shaped gasket” respectively, which is unclear because baskets are made of different and distinct parts. For examination purposes, the limitation will be interpreted as the gasket having a shape. 
	Claim 11 is also unclear for the same reasons as claim 8 above since claim 2 recites the first tube coupling component or the second tube coupling component and not both. 
	Claim 12 in lines 1-2 recites “wherein the circumferential wall of the first tube coupling component” lacks antecedent basis and is unclear if claim 12 was intended to initially introduce a circumferential wall or depend from claim 7 which introduces a first circumferential wall. For examination purposes, the limitation will be interpreted as “wherein a circumferential wall of the first tube coupling component”.
Claim 12 is also unclear for the same reasons as claim 8 above since claim 2 recites the first tube coupling component or the second tube coupling component and not both.
The term “flexible” in claim 14 in lines 3 and 5 is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of how much force or pressure is required to bend an annular double lumen tube in order to be considered “flexible” or if the double lumen tube is made of a particular type of material considered to be flexible.
All dependent claims of these claims are rejected under 112th second paragraph by virtue of their dependency. Thus, claim 13 is rejected under 112th second paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, and 9-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,160,968 hereinafter “Patent ‘968”. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
In regard to claim 1, Patent ‘968 discloses a tube coupling component (Claim 1, 12:36, “a tube coupling system”) comprising 
- a male coupling part (Claim 1, 12:58-59, “male coupling part”) opposite a respective female 5coupling part (Claim 1, 12:57-59, “a female coupling part…extends into an opposite male coupling part”), or 
- a first end fitting (Claim 3, 13:14, “a first end fitting”) opposite a respective second end fitting (Claim 3, 13:17, “an opposite second end fitting”), 
which tube coupling component has an interior pipe that extends axially inside an exterior pipe (Claim 1, 12:63, “a first interior pipe inside a first exterior pipe”), wherein the 10interior pipe and the exterior pipe are concentric (Claim 16, 14:50-53, “the first interior pipe and the first exterior pipe…are concentric”).  
In regard to claim 2, Patent ‘968 discloses the tube coupling component according to claim 1, wherein the tube coupling component is 
- a first tube coupling component (Claim 1, 12:57, “a unitary first coupling component”) having 
15- the male coupling part (Claim 1, 12:57-59, “a unitary first coupling component that has…an opposite male coupling part”), 
- the female coupling part (Claim 1, 12:57-59, “a unitary first coupling component that has…a female coupling part”), and 
- the interior pipe and the exterior pipe (Claim 1, 12:63, “a first interior pipe inside a first exterior pipe”), or 
20- a second tube coupling component (Claim 3, 13:11, “a unitary second coupling component”) having 
- the first end fitting (Claim 3, 13:14, “the second coupling component has a first end fitting”), 
- the second end fitting (Claim 3, 13:17, “an opposite second end fitting”), and 
- the interior pipe and the exterior pipe (Claim 3, 13:11-13, “second coupling component has a second interior pipe that axially extends inside a second exterior pipe”. Also see above under 35 USC § 112.).  
In regard to claim 3, Patent ‘968 discloses the tube coupling component according to claim 1, wherein the second interior pipe protrudes axially beyond the second exterior pipe with a pipe extension (Claim 6, 13:31-33, “second interior pipe protrudes beyond the second exterior pipe at the first end fitting”. The portion of the second interior pipe that protrudes beyond the second exterior pipe can be reasonably interpreted as a pipe extension. Also see above under 35 USC § 112.).  
In regard to claim 5, Patent ‘968 discloses the tube coupling component according to claim 1, wherein the second end fitting and the male coupling part have similar configuration, the second end fitting and the male coupling part have the same cross-section (Claim 4, 13:25-27, “the second end fitting and the male coupling part has the same cross-section”. Also see above under 35 USC § 112.).  
In regard to claim 9, Patent ‘968 discloses the tube coupling component according to claim 2, wherein 5the first exterior pipe section of the female coupling part of the first tube coupling component has a seat for a gasket, which seat has its bottom at the transmission between the male coupling part and the female coupling part (Claim 11, 14:6-9, “the female coupling part has a seat for a gasket, which seat has its bottom at the transmission between the male coupling part and the female coupling part”. Also see above under 35 USC § 112.).  
In regard to claim 10, Patent ‘968 discloses a tube coupling system comprising at least one tube coupling component according to claim 9 (See claims 1, 2, and 9 above).  
In regard to claim 11, Patent ‘968 discloses the tube coupling system according to claim 10, wherein the 15gasket has a shape, which gasket has a gasket bottom with a central opening for passage of the second interior pipe of the first end fitting, the gasket bottom extends into an circumferential gasket wall provided with a plurality of annularly, spaced apart, flow 20openings for establishing fluid communication between a gap between the second interior pipe and the second exterior pipe of the second tube coupling component, and between a gap between the first interior pipe and first exterior pipe of the male coupling part of the first tube 25coupling component, wherein a free gasket end of the gasket opposite the gasket bottom constitutes a sealing ring between the second exterior pipe and the first exterior pipe above the plurality of flow openings (Claim 12, 14:10-22, “The system according to claim 11…the plurality of flow openings”. Also see above under 35 USC § 112.).  
In regard to claim 3012, Patent ‘968 discloses the tube coupling system according to claim 11 wherein a circumferential wall of the first tube coupling component       of the female coupling part has opposite first and second lock slots for slidingly crosswise the longitudinal axis of the first tube coupling component, receiving a first ring-shaped lock component adapted to, at least 5temporarily, lock the first end fitting of the second coupling component together with the first tube coupling component (Claim 8, 13:37-44, “The system according to claim 3…together with the first coupling component”. Also see above under 35 USC § 112.).  
In regard to claim 13, Patent ‘968 discloses the tube coupling system according to claim 12, wherein the 10first ring-shaped lock component has a first end that, via opposite exterior straight slide surface, extends into an opposite second end, optionally said first end curves away from said opposite second end, optionally following the exterior curvature of the female coupling part, and 15wherein a hole of the first ring-shaped lock component serves for inserting the first end fitting (Claim 9, 13:45-49, “The system according to claim 8…for inserting the first end fitting”. It is noted that claim 9 of Patent ‘968 discloses the features of claim 13 when the limitations following the recitation “optionally” are not included.).  
In regard to claim 14, Patent ‘968 discloses an irrigation system (Claim 1, 12:35, “An irrigation system”) comprising the tube coupling system according to claim 10 (See claim 10 above), a double lumen irrigation device (Claim 1, 12:35-39, “an irrigation catheter…the irrigation catheter is coupled to the flexible double lumen tube”. The catheter can be reasonably interpreted as a double lumen irrigation device since the catheter is coupled to the double lumen.), 20and a flexible annular double lumen tube (Claim 1, 12:35-36, “a flexible double lumen tube”), wherein the tube coupling system inter-couples the double lumen irrigation device and the flexible annular double lumen tube (Claim 1, 12:35-39, “an irrigation catheter…the irrigation catheter is coupled to the flexible double lumen tube”).

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of Patent ‘968 in view of Hee (KR 935300 B1).
Patent ‘968 discloses the tube coupling component according to claim 1, but does not expressly disclose the interior pipe and the exterior pipe of the first end fitting and the second end fitting are 126282991.128kept in annular spaced apart relationship by means of spacers that extends radially between said interior pipe and said exterior pipe of the first end fitting and the second end fitting, optionally the spacers are ribs or struts.
	In the related field of concentric double pipes, Hee teaches an interior pipe (Fig. 1, interior pipe at 2) concentric with an exterior pipe (Fig. 1, exterior pipe at 1 and both 1 and 2 are concentric as shown) where the interior pipe and the exterior pipe are kept in annular spaced apart relationship by means of ribs (Fig. 1, pipes 1 and 2 are spaced by ribs at 10) in order to have the advantage of strength and rigidity (On page 3 lines 82-94 of the English translation discloses the ribs provide strength and rigidity).
	It would have been obvious to one having ordinary skill in the art to have modified the interior pipe and the exterior pipe of Patent ‘968 to include ribs in order to have the advantage of strength and rigidity as taught by Hee.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malone (US 2007/0241560 A1).
In regard to claim 1, Malone discloses a tube coupling component (Fig. 1, tube coupling component at 11 and 20) comprising 
- a male coupling part (Fig. 1, male coupling part at 60 which inserts into 16) opposite a respective female 5coupling part (Fig. 1, female coupling part at 22 which receives 11), or 
- a first end fitting (Fig. 1, first end fitting at 17 and 19 of 11) opposite a respective second end fitting (Fig. 1, a respective second end fitting of 11 better shown in Fig. 10 that is not inserted into 20), 
which tube coupling component has an interior pipe that extends axially inside an exterior pipe (Fig. 1, interior pipe at 60 that extends axially inside an exterior pipe at 38 when the claimed condition satisfies the male and female coupling parts. Figs. 1 and 6, interior pipe 12 that extends axially inside an exterior pipe 14 when the claimed condition satisfies the first and second end fittings), wherein the 10interior pipe and the exterior pipe are concentric (Figs. 1 and 6, both indicated interior pipes and exterior pipes are concentric such that each interior pipe fits radially within the exterior pipe as shown).  
In regard to claim 2, Malone discloses the tube coupling component according to claim 1, wherein the tube coupling component is 
- a first tube coupling component (Fig. 1, 20 is a first tube coupling component) having 
15- the male coupling part (Fig. 1, male coupling part at 60 which inserts into 16), 
- the female coupling part (Fig. 1, female coupling part at 22 which receives 11), and 
- the interior pipe (Fig. 1, interior pipe at 60) and the exterior pipe (Fig. 1, exterior pipe at 38), or 
20- a second tube coupling component (Fig. 1, 11 is a second tube coupling component) having 
- the first end fitting (Fig. 1, first end fitting at 17 and 19 of 11), 
- the second end fitting (Fig. 1, a respective second end fitting of 11 better shown in Fig. 10 that is not inserted into 20), and 
- the interior pipe as a second interior pipe (Figs. 1 and 6, interior pipe 12) and the exterior pipe as a second exterior pipe (Figs. 1 and 6, an exterior pipe 14. Also see above under 35 USC § 112.).  
In regard to claim 3, Malone discloses the tube coupling component according to claim 1, wherein the interior pipe protrudes axially beyond the exterior pipe with a pipe extension (Figs. 1 and 2, 17 protrudes axially beyond the indicated exterior pipe and the portion of 17 that extends beyond the exterior pipe can be reasonably interpreted as a pipe extension. This interpretation is similar to the pipe extension 37 of the applicant’s invention shown in Fig. 3. Also see above under 35 USC § 112.).  
In regard to claim 304, Malone discloses the tube coupling component according to claim 1, wherein the interior pipe and the exterior pipe of the first end fitting and the second end fitting are 126282991.128kept in annular spaced apart relationship by means of spacers that extends radially between said interior pipe and said exterior pipe of the first end fitting and the second end fitting, the spacers are ribs or struts (Fig. 1, the end fitting 11 includes a section 6-6 shown in Fig. 6 that includes ribs 13 that keeps the interior pipe 12 annularly spaced apart from the exterior pipe 14).
In regard to claim 5, Malone discloses the tube coupling component according to claim 1, wherein the second end fitting and the male coupling part have similar configuration (See image below, both the male coupling part and the second end fitting have similar configuration such that both are for inserting into a pipe), the second end fitting and the male coupling part have the same cross-section (See image below, both the male coupling part and the second end fitting have the same cross-sectional design such that both includes at least one barb and gasket as shown for inserting into another pipe. Also see above under 35 USC § 112.).  

    PNG
    media_image1.png
    307
    888
    media_image1.png
    Greyscale

In regard to claim 6, Malone discloses the tube coupling component according to claim 1, wherein the female coupling part is wider than the male coupling part (Fig. 1, the outer diameter at 22 is larger than the outer diameter of the male coupling part at 38 and 90), and in that the 15first exterior pipe has various diameters along its length (Fig. 1, surfaces at 37 and 38 that defines barb also defines various diameters along the length of the indicated exterior pipe at 38. Further, the inner and outer diameters of 38 can also be reasonably interpreted as various diameters along the length of the exterior pipe. Also see above under 35 USC § 112.).  
In regard to claim 7, the tube coupling component according to claim 1, wherein the female coupling part of the first tube coupling 20component has a first circumferential wall in axial extension of the exterior pipe of the male coupling part (See image below, a first circumferential wall can be defined at the indicated first exterior pipe section that is in axial extension of the exterior pipe of the male coupling part), wherein the first circumferential wall delimits a first exterior pipe section of increased exterior diameter in relation to the exterior diameter of the male coupling 25part (See image below, indicated at the first exterior pipe section which has an increasing diameter relative to the exterior pipe of the male coupling part), the first circumferential wall extends axially into a second exterior pipe section of increased exterior diameter in relation to the exterior diameter of the first exterior pipe section (See image below, indicated at the second exterior pipe section which extends axially from the first exterior pipe section and has a larger diameter in relation to the first exterior pipe section).  

    PNG
    media_image2.png
    478
    865
    media_image2.png
    Greyscale

In regard to claim 308, Malone discloses the tube coupling component according to claim 2, wherein the female coupling part of the first tube coupling component has an internal diameter (Figs. 1 and 10, 22 includes an inner diameter) corresponding to at 126282991.129least the largest exterior diameter of the first end fitting of the second tube coupling component (Figs. 1 and 10, the inner diameter of 22 at least corresponds to the largest exterior diameter of the first end fitting of 11 such that 11 can be inserted into 22 as shown in Fig. 10. Also see above under 35 USC § 112.).  
In regard to claim 9, Malone discloses the tube coupling component according to claim 2, wherein 5an exterior pipe section (See above under 35 USC § 112) of the female coupling part of the first tube coupling component has a seat for a gasket (See image below, indicated exterior pipe section radially houses at least one gasket 76 and 76 contacts a wall radially within 22 that defines a seat. This interpretation is similar to the seat 15 which is a part of the male coupling part of the applicant’s invention shown in Fig. 6 that contacts the gasket 16), which seat has its bottom at the transmission between the male coupling part and the female coupling part (See image below, the bottom of the indicated seat defines the transmission between the male coupling part and the female coupling part of 20 similar to the seat 15 of the applicant’s invention shown in Fig. 6 that extends between the male and female coupling parts). 

    PNG
    media_image3.png
    373
    863
    media_image3.png
    Greyscale

In regard to claim 10, Malone discloses the tube coupling system comprising at least one tube coupling component according to claim 9 (See above for claim 9, Malone discloses at least one tube coupling component according to claim 9).  
In regard to claim 14, Malone discloses an irrigation system (Figs. 1 and 10, system as shown. Also, see note below.) comprising the tube coupling system according to claim 10 (See claim 10 above), a double lumen irrigation device (Figs. 1 and 10, a double lumen irrigation device can be defined as a device attached to the end of 11 that is not inserted into 20. Fig. 1 shows the end of 11 inserted into 20 and Fig. 10 shows the opposite end of 11 in Fig. 1 that is capable of connecting to a device similar to the double lumen 21.), 20and a flexible annular double lumen tube (Fig. 1, tube 21 includes double lumens 16 and 18 and in [0025] discloses 16 and 18 can be flexible tubes), wherein the tube coupling system inter-couples the double lumen irrigation device and the flexible annular double lumen tube (Fig. 10 shows the tube coupling system 20 inter-couples 21 with the indicated double lumen irrigation device).
It is noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114. The recitation “irrigation system” is a nominal recitation of the intended manner of operation of the system, and does not add any further structure than the “tube coupling system".  Therefore, little patentable weight is given to "irrigation system".

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Zitkowic, Jr. et al. (US 6,550,815 B2), discloses a tube coupling system having a male coupling part, a female coupling part, an end fitting, and a double lumen tube.
Szabo (US 5,951,063), Szabo et al. (US 5,863,077), Lewis (US 5,782,502), and Ashcraft (US 5,628,532) discloses a tube coupling system having a male coupling part, a female coupling part, and an end fitting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679